Gaston, Judge.
The exception taken by the plaintiff to the instruction of the Judge, is not in our opinion well founded. The law authorizes the act of killing a dog found on a man’s premises in the act of attempting to destroy his sheep, calves, coneys in a warren, deer in a park, or other reclaimed animals used for human food and unable to defend themselves. Wadhurst v. Damme, Cro. Jm. 45. Barrington v. Sumers, 3 Lev. 28. Leonard v. Wilkins, 9 John. 233. Nor is it essential to the defendants ’f ustification that the owner of the dog should be cognisant of his bad qualities, or that there was no other mode of defending the things assailed. Com. Dig. Pleader, 3 m. 33, 1 Sid. 336. The law is different where the dog is chasing animals feres natura, such *112as hares or deer in a wild state, or combating with another dog. In these cases a necessity for the act of killing must made out, or the killing will not be justified. Wright v. Ramscot, 1 Saun. 82. Vere v. Ld. Cawdor, 11 East. 567. The object of the law in conferring this authority is not to punish past wrongs, but to prevent wrongs impending or menaced. It may therefore be exercised before the injury *s begun, if in truth it be imminent — for otherwise the preventive remedy may be too late. Thus in the case of Wadhurst v. Damme, the plea was that the dog had killed conies before, and defendant finding the dog running at conies (not *n die act °f killing them) he there killed the said dog. So in Barrington v. Turner, the' justification was that the hounds had • chased a deer in the defendant’s park, and killed her, and to prevent further mischief by them the defendant took and killed them. In this case the plaintiffs dog had actually killed several of the defendant’s sheep upon his premises and had returned apparently for the purpose of repeating the injury. It hath been always taken for the law, and universal usage is high evidence of the law, that a sheep-stealing dog, found lurking about, or roaming over a man’s premises where sheep are kept, incurs the penalty of death.
dojjufcha-sing ani-nairas,'or fn'g'vvitii another . cessity for mustSbem oTthe till’ ■ing will justified,
The judgment below is affirmed.
Per Curiam. Judgment affirmed.